FILED
                               NOT FOR PUBLICATION                          OCT 2 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


MARCO POLO ARCE GARCIA,                            No. 12-71268

                Petitioner,                        Agency No. A077-312-447

  v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

          Marco Polo Arce Garcia, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings and de novo questions of law.

Tapia Madrigal v. Holder, 716 F.3d 499, 503 (9th Cir. 2013). We deny in part and

grant in part the petition for review, and we remand.

      The record does not compel the conclusion that Garcia established changed

or extraordinary circumstances to excuse his untimely asylum application. See 8

C.F.R. §§1208.4(a)(4), (5); see also Ramadan v. Gonzales, 479 F.3d 646, 657-58

(9th Cir. 2007) (per curiam). Thus, his asylum claim fails.

      In denying Garcia’s withholding of removal claim, the agency found Garcia

failed to establish past persecution or a fear of future persecution on account of a

protected ground. When the IJ and BIA issued their decisions in this case, they did

not have the benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707

F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir.

2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s

decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of

W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Garcia’s withholding

of removal claim to determine the impact, if any, of these decisions. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).




                                           2                                    12-71268
      Further, the BIA erred in finding that the record did not show that the police

or government of Mexico was involved in the murder of two of Garcia’s family

members, when Garcia submitted a written statement to the IJ indicating that

police and corrections officials were involved. Because the BIA’s findings on this

issue affected its analysis of Garcia’s withholding of removal and CAT claims, we

remand Garcia’s withholding of removal and CAT claims for further proceedings

consistent with this disposition. See Ventura, 537 U.S. at 16-18.

      In light of our remand, we do not reach any other contentions at this time.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part; and

REMANDED.




                                          3                                    12-71268